ACCEPTED
                                                                                01-14-00319-CV
                                                                      FIRST COURT OF APPEALS
                                                                              HOUSTON, TEXAS
                                                                            1/2/2015 8:57:33 AM
                                                                           CHRISTOPHER PRINE
                                                                                         CLERK

                        NO. 01-14-00319-CV
                       ____________________
                                                                FILED IN
                                                         1st COURT OF APPEALS
                              IN THE                         HOUSTON, TEXAS
                        COURT OF APPEALS                 1/2/2015 8:57:33 AM
                             FOR THE                     CHRISTOPHER A. PRINE
                     FIRST JUDICIAL DISTRICT                     Clerk
                      OF TEXAS AT HOUSTON
                       _____________________

BEVERLY SCOTT, MICHAEL SCOTT, JAMES SCOTT, EMMA BELL,
CLARA SCOTT, SAMMIE SCOTT, ALFRED SCOTT, SHARON SCOTT,
DORIS SCOTT, GWENDOLYN CARPENTER, CAROLYN SCOTT,
DERRICK SCOTT, SANDRA SCOTT, INDIVIDUALLY AND AS NEXT
FRIEND OF EULA MAE SCOTT, DECEASED
                        Appellants
                                  vs.
                ROBIN LYNN ARMSTRONG, M.D.
                           Appellee
                    _____________________

        Appealed from the District Court of Harris County, Texas
                         234th Judicial District
               Honorable Wesley Ward, Judge Presiding
                      _____________________

 APPELLEE’S MOTION TO DISMISS FOR FAILURE TO PROSECUTE
                  ______________________


                                RICHARD M. LAW
                                State Bar No. 12004500
                                SMITH ADAMS LAW FEEHAN LLP
                                1415 Louisiana, Suite 3800
                                Houston, Texas 77002
                                (713) 652-3200
                                (713) 652-6000 (Facsimile)

                                ATTORNEY FOR APPELLEE
                        IDENTITY OF PARTIES AND COUNSEL

       In accordance with Rule 38.1(a) of the Texas Rules of Appellate Procedure,
the following is a complete list of all parties to the trial court’s interlocutory order
and their counsel with regard to this order:

APPELLANTS:                             BEVERLY SCOTT, MICHAEL SCOTT,
                                        JAMES SCOTT, EMMA BELL, CLARA
                                        SCOTT, SAMMIE SCOTT, ALFRED
                                        SCOTT, SHARON SCOTT, DORIS
                                        SCOTT, GWENDOLYN CARPENTER,
                                        CAROLYN SCOTT, DERRICK SCOTT,
                                        SANDRA SCOTT, INDIVIDUALLY AND
                                        AS NEXT FRIEND OF EULA MAE
                                        SCOTT, DECEASED

COUNSEL FOR APPELLANTS:                 Pro Se
                                        406 Deats Road #86
                                        Dickinson, Texas 77539
                                        Telephone: (832) 785-0282


APPELLEE:                               ROBIN LYNN ARMSTRONG, M.D.

COUNSEL FOR APPELLEE:                   Richard M. Law
                                        Texas Bar No. 12004500
                                        SMITH ADAMS LAW FEEHAN LLP
                                        1415 Louisiana, Suite 3800
                                        Houston, Texas 77002
                                        Telephone: (713) 520-3200
                                        Fax: (713) 520-6000


OTHER PARTIES TO APPEAL:                CURTIS J. BICKERS AND
                                        VUJASINOVIC & BECKCOM PLLC.




                                          -2-
COUNSEL FOR OTHER PARTIES:   Brian Beckom
                             Texas Bar No. 24012268
                             Curtis J. Bickers
                             Texas Bar No. 24048352
                             VUJASINOVIC & BECKCOM, PLLC.
                             1001 Texas Avenue, Suite 1020
                             Houston, Texas 77002
                             Telephone: (713) 224-7800
                             Fax: (713) 224-7801


TRIAL JUDGE:                 Honorable Judge Wesley Ward
                             234th Judicial District Court
                             201 Caroline
                             Houston, Texas 77002




                              -3-
                              NO. 01-14-00319-CV

                            ____________________

                                   IN THE
                             COURT OF APPEALS
                                  FOR THE
                          FIRST JUDICIAL DISTRICT
                           OF TEXAS AT HOUSTON
                            _____________________

BEVERLY SCOTT, MICHAEL SCOTT, JAMES SCOTT, EMMA BELL,
CLARA SCOTT, SAMMIE SCOTT, ALFRED SCOTT, SHARON SCOTT,
DORIS SCOTT, GWENDOLYN CARPENTER, CAROLYN SCOTT,
DERRICK SCOTT, SANDRA SCOTT, INDIVIDUALLY AND AS NEXT
FRIEND OF EULA MAE SCOTT, DECEASED
                        Appellants
                                       vs.
                     ROBIN LYNN ARMSTRONG, M.D.
                                Appellee
                         _____________________

            Appealed from the District Court of Harris County, Texas
                             234th Judicial District
                   Honorable Wesley Ward, Judge Presiding

               __________________________________________

TO THE HONORABLE COURT OF APPEALS:

      Appellee asks the Court to either dismiss this appeal or affirm the trial

court’s judgment and grant appellee judgment for costs.




                                       -4-
                                  A. INTRODUCTION

      Appellants are Beverly Scott, Michael Scott, James Scott, Emma Bell, Clara

Scott, Sammie Scott, Alfred Scott, Sharon Scott, Doris Scott, Gwendolyn Carpenter,

Carolyn Scott, Derrick Scott, Sandra Scott, Individually and as Next Friend of Eula

Mae Scott, Deceased. Appelle is Robin Lynn Armstrong, M.D.

      The 234th Court of Harris County, Texas, signed the Motion of Dismissal with

prejudice as to Appelle, Robin Lynn Armstrong, M.D., in Scott vs. Sozos, M.D.,

et.al., cause number 2012-33615 on April 8, 2014, in favor or appellee and against

appellants.

      Appellants perfected their appeal on April 22, 2014.

      The trial clerk’s record was due on or before June 9, 2014. On June 16, 2014,

this Court issued notice that the clerk’s record in this appeal had not been timely filed

with the court, and extended the deadline to July 16, 2014. The clerk’s record was

filed on November 10, 2014, after the deadline imposed by the Court.

                          B. ARGUMENT AND AUTHORITIES

      The Court has the authority to dismiss this appeal for want of prosecution or,

in the alternative, to affirm the trial court’s judgment. Tex. R. App. P. 42.3(b).

      Appellant’s brief was due on December 10, 2014. More than 20 days have

expired since Appellants’ brief was originally due, and Appellants have not filed a

brief and have not asked for an extension of time to file their brief. Under Texas Rule



                                           -5-
of Appellate Procedure 42.3(b), the Court may dismiss this appeal for want of

prosecution.

       Appellee is entitled to damages for frivolous appeal under Texas Rule of

Appellate Procedure 45. This Court may assume appellants brought this appeal solely

for delay if it finds appellants prosecuted the appeal without observing the minimal

procedural requirements for an appeal. See Hennigan v. Hennigan, 677 S.W.2d 495,

496 (Tex. 1984); Compass Expl., Inc. v. B-E Drilling Co., 60 S.W.3d 273, 279-80

(Tex. App.−Waco 2001, no pet.).

                             C. CONCLUSION & PRAYER

       Appellants have repeatedly missed deadlines and failed to file responses to the

Court’s requests, showing very little effort in the prosecution of this appeal. Most

glaring, Appellants missed the deadline to file their brief and have not asked for an

extension of time to file their brief. For these reasons, Appellee asks the Court to

grant this motion and dismiss this appeal or, in the alternative, affirm the trial court’s

judgment, grant appellee damages for frivolous appeal and grant appellee judgment

for costs.




                                          -6-
Respectfully submitted,

SMITH ADAMS LAW FEEHAN LLP


BY:_____ /s/Richard M. Law __________
     Richard M. Law
     Texas Bar No. 12004500
     1415 Louisiana, Suite 3800
     Houston, Texas 77002
     (713) 652-3200 (Telephone)
     (713) 652-6000 (Facsimile)

ATTORNEY FOR APPELLEE,
ROBIN LYNN ARMSTRONG, M.D.




 -7-
                        CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document has
been forwarded to all counsel of record herein by hand delivery, facsimile
transmission, or by placing same in the United States mail, regular or
certified/return receipt requested, on this the 2nd day of January, 2015.

      Beverly Scott, et al.
      406 Deats Road #86
      Dickinson, Texas 77539
      VIA CMRRR


      Brian Beckom
      Curtis J. Bickers
      VUJASINOVIC & BECKCOM, PLLC.
      1001 Texas Avenue, Suite 1020
      Houston, Texas 77002
      VIA CMRRR




                                     _________/s/ Richard M. Law ___________
                                          RICHARD M. LAW




                                       -8-